DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species F in the reply filed on 28 October 2022 is acknowledged.  The examiner notes to applicant the nonelected Species A-E and G are distinct species as set forth in the restriction requirement dated 09 September 2022.  Therefore, claims 2-6, 8, and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 September 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The reference cited in the information disclosure statement (IDS) submitted on 01 October 2021, has been considered.

Drawings
The drawings received on 01 October 2021 are accepted.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ibe et al. (US 8,985,740).
With respect to claim 1, Ibe discloses a cleaning device comprising: 
a cleaning member (Fig. 3A, element 31) that comes into contact (Column 5, lines 31-33) with a nozzle surface (Fig. 7C, element 19) of a head unit (Fig. 1B, elements 11-16) that forms an image on a recording medium (Fig. 1A, element P) by an inkjet head (Fig. 1B, element 9), the cleaning member cleaning an ink remaining on the nozzle surface (Column 4, line 54 – Column 5, line 37); 
a winding part (Fig. 7C, elements 32, 34) that winds the cleaning member so that an unused part of the cleaning member comes in contact with the nozzle surface (Column 5, lines 35-37); and 
a hardware processor (Fig. 4, element 130) that controls the winding part (Fig. 4, element 5) to change a winding amount (Column 9, Table 1, amount of winding) of the cleaning member according to an amount of ink (Column 9, Table 1, number of ejections) to be cleaned by the cleaning member (Column 9, lines 51-52).
The examiner notes to applicant that “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”, see MPEP 2114.  Thus, the cleaning device would have been obvious to one of ordinary skill in the art in view of Ibe as applied above.
With respect to claim 7, Ibe discloses the hardware processor (Fig. 4, element 130) changes the winding amount (Column 9, Table 1, amount of winding) of the cleaning member according to time of contact (Column 9, Table 1, number of ejections) between the cleaning member (Fig. 3A, element 31) and the nozzle surface (Fig. 7C, element 19) when cleaning is performed by the cleaning member.
The examiner notes to applicant that the limitation “time of contact” is directly proportional to the “number of ejections” and would have been obvious to one of ordinary skill in the art in view of Ibe.
With respect to claim 9, Ibe discloses the winding amount (Table 1 or Column 11, Table 2) of the cleaning member (Fig. 7C, element 31) is longer (Fig. 7C, i.e. right/left direction) than a length of the head unit (Fig. 1B, elements 11-16, i.e. see Fig. 7C at element 19) in a winding direction (Fig. 7F, i.e. arrows) of the cleaning member.
The examiner make of record that the instant specification does not provide guidance to the length of the head.  Therefore, Fig. 7C of Ibe meets the claimed limitation.
With respect to claim 10, Ibe discloses the winding part (Fig. 7C, elements 32, 34) winds the cleaning member (Fig. 7C, element 31) while rotating, and the hardware processor (Fig. 4, element 130) detects the winding amount of the cleaning member on the basis of the number of drive pulses (Fig. 4, element 116) output to a stepping motor (Fig. 4, element 5) that rotationally drives the winding part (Column 5, line 45 – Column 6, line 26).
With respect to claim 11, Ibe discloses the winding part winds (Fig. 7C, elements 32, 34) the cleaning member (Fig. 7C, element 31) while rotating, a rotating body (Fig. 4, element 5) in which a cutout part is formed (Fig. 4, element 5, i.e. an encoder not shown) is provided on a rotary shaft of the winding part (Fig. 7C, element 32), and the hardware processor (Fig. 4, element 130) detects the winding amount of the cleaning member on the basis of a rotation amount of the cutout part detected according to rotation of the rotating body (Column 5, line 45 – Column 6, line 26).
The examiner notes to applicant that motor controllers and various motor encoders are well known in the inkjet art.
With respect to claim 12, Ibe discloses the cleaning member (Fig. 7C, element 31) is a cloth member (Column 5, lines 10-15).
With respect to claim 13, Ibe discloses an image forming apparatus (Fig. 1A, element 1) comprising: the cleaning device (Fig. 1C, element 30) and the head unit (Fig. 1B).

Conclusion
n view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        11/02/2022